DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2020 has been entered.
 Information Disclosure Statement
The information disclosure statement filed June 16, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Note that while a copy of the Haubner reference was submitted by Applicant, it is not legible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2007/0172378) in view of Aoyama et al. (US 2008/0192176) and Morioka et al. (US 2010/0117514).  
	Regarding claim 8, Shibuya discloses a tungsten-based sintered compact, which corresponds to a polycrystalline compact, having a relatively density of 99.5% or more (a porosity of 0.5 volume % or less), a uniform isotropic structure and an average grain size of 30 microns or less, see abstract & [0020].  Additionally, the reference discloses the sintered body includes pores each having a major axis of 1 micron or more, wherein the number of pores is 10,000 or less per 1 mm2 of unit cross-sectional area thereof, which overlaps the claimed range of 0.2 area% porosity in an arbitrary cross section [0013]; see MPEP 2144.05 I regarding overlapping ranges.  

Aoyama discloses a cathode tube may be formed of any purposive high-melting metal with preferred examples including W—Mo alloys [0083].  Additionally, the reference provides examples wherein the formed of a metal selected from tungsten, niobium, thallium, titanium, molybdenum, and rhenium or its alloy [0017].  Additionally, the reference provides an example of 50% Mo-W, see Table 4.
Morioka discloses an electrode for a cold cathode tube in which the electrode is formed of a sintered body of a W-Mo alloy, see abstract & [0030-0032].  The reference further discloses that the electrode for the cold cathode tube has an aspect ratio of the crystal grain (major axis/minor axis) of 5 or less in order to prevent the strength of the sintered body from being lowered [0033].
It would have been obvious to one of ordinary skill in the art for the tungsten-molybdenum alloy of Shibuya to comprise a W-Mo alloy containing 50% of each as a known high-melting compound suitable for cathode tubes; see MPEP 2144.05 I.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention for the aspect ratio of the crystal grains to be 5 or less in order to prevent the strength of the sintered body from being lowered; see MPEP 2144.05 I.
While the references do not specifically disclose the claimed hardness, given the similar composition and similar structural properties (e.g. grain size, aspect ratio, isotropy and density), it is expected the disclosed and claimed compact will have similar hardness values; see MPEP 2112.01 I & II.
2 of unit cross-sectional area thereof, which overlaps the claimed ranges of 0.02 to 0.19 and 0.02 to 0.15 area% porosity in an arbitrary cross section [0013]; see MPEP 2144.05 I regarding overlapping ranges.
Regarding claims 11 and 12, the reference discloses an average grain size of 30 microns or less, which overlaps the claimed ranges, see abstract & [0020].
Regarding claims 13 and 14, Morioka discloses an aspect ratio of the crystal grain (major axis/minor axis) of 5 or less in order to prevent the strength of the sintered body from being lowered [0033].
Claim 16 defines the product by how the product was made, the polycrystalline compact is produced from a polycrystalline tungsten alloy powder and is obtained by sintering the powder at the claimed pressure and temperature.  Thus claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure sintered polycrystalline powder.  The references suggest such a product.
Claims 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2007/0172378) in view of Handtrack et al. (US 2013/0235981) and Morioka et al. (US 2010/0117514).  
	Regarding claim 8, Shibuya discloses a tungsten-based sintered compact, which corresponds to a polycrystalline compact, having a relatively density of 99.5% or more (a porosity of 0.5 volume % or less), a uniform isotropic structure and an average grain 2 of unit cross-sectional area thereof, which overlaps the claimed range of 0.2 area% porosity in an arbitrary cross section [0013]; see MPEP 2144.05 I regarding overlapping ranges.  
While the reference discloses the tungsten-based body as comprising a tungsten-molybdenum alloy, the reference fails to disclose the claimed tungsten mass% [0013].  The reference also fails to disclose the claimed average aspect ratio.
Handtrack discloses a tungsten-containing material that consists of a tungsten alloy having a tungsten content of 72 to 98 wt.-%, which contains 1 to 14 wt.% of at least one metal of the group Mo, Ta, Nb, see abstract; see also MPEP 2144.05 I regarding overlapping ranges. The reference further discloses that if the tungsten content is less than 72 wt.-%, a sufficient shielding effect is not achieved whereas if it’s greater than 98%, a sufficient sintering density is not achieved [0011].  Additionally, the reference discloses that if the total content of Mo, Ta, and/or Nb is less than 1 wt.-%, then sufficient homogeneity of shielding is not achieved whereas if it’s greater than 14 wt.-%, then sufficient sintering density is not achieved [0012].
Morioka discloses an electrode for a cold cathode tube in which the electrode is formed of a sintered body of a W-Mo alloy, see abstract & [0030-0032].  The reference further discloses that the electrode for the cold cathode tube has an aspect ratio of the crystal grain (major axis/minor axis) of 5 or less in order to prevent the strength of the sintered body from being lowered [0033].

While the references do not specifically disclose the claimed hardness, given the similar composition and similar structural properties (e.g. grain size, aspect ratio, isotropy and density), it is expected the disclosed and claimed compact will have similar hardness values; see MPEP 2112.01 I & II.
Regarding claims 9 and 10, Shibuya discloses the sintered body includes pores each having a major axis of 1 micron or more, wherein the number of pores is 10,000 or less per 1 mm2 of unit cross-sectional area thereof, which overlaps the claimed ranges of 0.02 to 0.19 and 0.02 to 0.15 area% porosity in an arbitrary cross section [0013]; see MPEP 2144.05 I regarding overlapping ranges.
Regarding claims 11 and 12, the reference discloses an average grain size of 30 microns or less, which overlaps the claimed ranges, see abstract & [0020].
Regarding claims 13 and 14, Morioka discloses an aspect ratio of the crystal grain (major axis/minor axis) of 5 or less in order to prevent the strength of the sintered body from being lowered [0033].
Claim 16 defines the product by how the product was made, the polycrystalline compact is produced from a polycrystalline tungsten alloy powder and is obtained by 
	Regarding claim 17, Handtrack discloses a tungsten-containing material that consists of a tungsten alloy having a tungsten content of 72 to 98 wt.-%, which contains 1 to 14 wt.% of at least one metal of the group Mo, Ta, Nb, see abstract and above discussion.
Response to Arguments
Applicant's arguments filed February 12, 2020 have been fully considered but they are not persuasive. 
Applicant argues that none of the prior art references disclose the manufacturing method that is essential for producing the claimed polycrystalline tungsten compact.  Specifically, none of the sintered bodies in the prior art undergo an extra high pressure of 2.5 GPa or more 13 GPa or less for a sintering time of 10-180 minutes.  As such, Applicant argues that even if the references are combined, the physical properties (e.g. high hardness) of the claimed compact would not be expected to be disclosed given the present invention is produced by a manufacturing method that is quite different from those disclosed in the prior art.  Further, Applicant argues that distinctive structural characteristics (e.g. free of anisotropy, high density and high hardness) are imparted by the steps of claim 16, and therefore, claim 16 is unobvious in view of the prior art regardless of the patentability of claim 8.  Examiner respectfully disagrees.

Additionally, while Applicant is correct that none of the references disclose the present invention’s manufacturing steps, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in claim 8.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, while claim 16 does require the method of making, as discussed above and previously, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps; see MPEP 2113.  While Applicant argues that the claimed steps result in distinctive structural characteristics (e.g. free of anisotropy, high density and high hardness), Examiner notes the references render obvious the distinctive characteristics, see above discussion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAURA A AUER/Primary Examiner, Art Unit 1783